DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 10/19/2022) is acknowledged.  The traversal is on the grounds that “the present application states that it is believed that the phosphorus-containing layer includes PO43- groups that may initiate a reaction such as to react with the A2 layer to form a P-O-M linkage. Published Application, at par. [0121]. For instance, a P-OH group in the phosphorous-containing layer may react with a group OR1 in the A2 layer by eliminating HO-R1 and forming a P-O-M linkage, thereby fixing the A2 layer to the phosphorous-containing layer. Published Application, at par. [0121]. Consequently, the claimed subject matter significantly differs from Ye in that R1 of the claimed subject matter is not independently hydrolysable. Instead, the claimed subject matter teaches (OR1)x groups that may react with the PO43- groups of the phosphorus-based layer.
While the (OR1)x groups may be likened to the R1 groups of Ye in that each of the groups may couple to the phosphorus-based layer, equating (OR1)x with R1 of Ye would leave Ye's oxygen molecule unaccounted for in the claimed composition”. This is not found persuasive because the arguments are not commensurate in scope with the claims, with particular attention to the underlined portions above. With regard to the PO43- (i.e. phosphate) groups initiating a reaction to react with the A2 layer to form a P-O-M linkage, the applicant has not demonstrated that the mere presence of a phosphate group would result in the initiation of a reaction between said phosphate group with all species of the claimed A2 layer. Therefore, the argument is not persuasive in view of the argued limitation not being claimed or being demonstrated as an inherent result. Regarding the argument that R1 of the claimed subject matter is not independently hydrolysable, the argument is not found persuasive as this limitation is absent from the claims; even if said limitation were to be added to the claims, the applicant does not appear to have support for this negative limitation (negative limitation because of “not independently hydrolysable”) in the originally-filed disclosure. Regarding the argument of “equating (OR1)x with R1 of Ye would leave Ye's oxygen molecule unaccounted for in the claimed composition” (see last underlined portion in arguments above), in the interest of clarity, one theoretical example of a compound will be used to meet claimed Formula (I), and will be used to show how this is met by a theoretical compound encompassed by the formula of Ye.
Claimed Formula (I) is: M(OR1)x(R2)y, wherein M is selected from Si, Ti, Al, or Zr;
R1 is a straight or branched alkyl group having 4 or less carbon atoms,
R2 is an organic group optionally containing a functional group, and
x + y are integers denoting the number of groups OR1 and R2, respectively, and are if M is Si, Zr or Ti, x is chosen from 1, 2 and 3, and y is chosen from 1, 2 and 3, with the proviso that (x+y)=4; and
if M is Al, then x is chosen from 1 and 2, and y is chosen from 1 and 2, with the proviso that (x+y)=3.
	
As such, one theoretical composition that would satisfy Formula (I) is: Si(OCH2CH3)2(CH2CH2NH2)2, as –NH2 is an optional functional group for the organic group R2.
Looking at the disclosure of Ye, as discussed in the Restriction/Election Requirement mailed 08/30/2022, Ye discloses coating Fe-Si particles [0033] with at least one metal-organic layer that is located outside the first phosphorous-based layer [0049], [0050]. The metal-organic layer is of a metal-organic compound having the general formula [0050]:
	R1[(R1)x(R2)y(MOn-1)]nR1
wherein:M is a central atom selected from Si, Ti, Al, or Zr;O is oxygen;R1 is a hydrolysable group;R2 is an organic moiety and wherein at least one R2 contains at least one amino group;wherein n is the number of repeatable units being an integer between 1 and 20;wherein x is an integer between 0 and 1; wherein y is an integer between 1 and 2 (x may thus be 0 or 1 and y may be 1 or 2).
In Ye, in the case where M is Si [0050], R1 is an alkoxy group having 2 carbon atoms (i.e. –OCH2CH3 [0052]), R2 is –CH2CH-2NH2, x is 0 [0050], y is 2 [0050], and n is 1 [0056], the expression results in the following theoretical formula:
	CH3CH2O[(CH3CH2O)0(CH2CH-2NH2)2(SiO1-1-)]1OCH2CH3,
	Which simplifies to:
	CH3CH2O[(CH2CH-2NH2)2(Si)]OCH2CH3,
	Which simplifies to:
	Si(OCH2CH3)2(CH2CH2NH2)2, which is the same as the theoretical composition above which satisfies claimed Formula (I). 

The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/2022.
Response to Amendment and Status of Claims
The applicant’s amendment filed 10/19/2022 has been entered. Claims 1-2 and 14-15 have been amended, and no claims have been cancelled or added. Claims 10-15 are withdrawn due to a restriction/election requirement. Accordingly, claims 1-15 are pending with claims 1-9 under examination.
With regard to the manner of making amendments to the claims, 37 CFR 1.121(c) states:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
	In the instant case, the applicant filed an amendment in the 10/19/2022 response, but did not include the correct status identifiers for claims 10-15, which are withdrawn due to the restriction/election requirement.
Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claim 1 recites “wherein the surface of each core of the particles A and B is coated with a phosphorus-containing insulating layer A1 respectively B1”, which is grammatically incorrect. It appears that the applicant intended to state “wherein the surface of each core of the particles A and B is coated with s A1 and B1, respectively” (or similar), per page 24, lines 12-15 of the applicant’s specification.
Claims 1 and 2 recite “and are if M is Si, Zr, or Ti…” in the last few lines on the first page of claim 1, and in line 8 of claim 2 which is grammatically incorrect. It appears that the “are” should be deleted.
Claim 2 recites “the particles B contain contains particles C”; the second “contains” should be deleted.
Claim 3 recites “density of 3.3-3.7 g/m”, which should be corrected to “g/cm3” or “g/mL” (1 cm3 = 1 mL). Units of density are mass per volume, not mass per length. Units of volume, for example, include cm3 and mL. See also page 11 of the spec, second paragraph.
Claim 5 recites “formed from an a reaction product” in line 3 of claim 5; the “an” should be deleted.
Claims 2-9 recite “Composition according to claim…” in the preamble of the claims, which should be corrected to “The composition.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-2, claim 1 recites the limitation “and wherein the particles A having the insulating coating layer Al are provided with a further layer A2 on top of the layer Al, the layer A2 being formed from a compound of formula (I), or a reaction product thereof”, and claim 2 recites the limitation “the layer B2 being formed from a compound of formula (I), or a reaction product thereof”.
The limitation “or a reaction product thereof” is indefinite because it is unclear what “thereof” is referring to, which makes it unclear what possible range of reaction products could be made. The limitation “a reaction product thereof” can be interpreted in multiple manners; for example, the reaction product could be a reaction product of layer A1 with layer A2, which positively limits the range of possible reaction products to a reaction product of the above-two layers, each of known compositions, which may be definite. However, “a reaction product thereof” appears immediately after “the layer A2 being formed from a compound of formula (I)” (for claim 1) and after “the layer B2 being formed from a compound of formula (I)” (for claim 2), which suggests that the reaction product is a reaction product of layer A2 (for claim 1) or layer B2 (for claim 2), which can encompass virtually any substance known to mankind, because a compound of layer A2 or layer B2 can be used for any number of infinite reactions to produce virtually any product from the reaction(s).
	In the interest of compact prosecution, the limitation “or a reaction product thereof” will be interpreted per page 20, lines 1-9 of the instant specification, which states “Herein, the term “reaction product” means a product that is obtained by reaction of one molecule of a compound of formula (I) with another molecule of a compound of formula (I) and/or the layer A1 or B1, and examples of the reaction product include a partial or total condensate thereof”. The applicant is recommended to incorporate the above language from the instant spec, or similar, into the claims. A claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear (MPEP 2173.04). For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear; but a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (MPEP 2173.04). In the instant case, it is unclear which species would be covered within the genus of “a reaction product thereof”, as the range of possible reaction products is virtually infinite/all-encompassing of all known substances.
	Claims 3-9 are rejected as being dependent from rejected independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 20140049354 A1; cited in 08/30/2022 Office Action).
Regarding claim 1, with regard to the claimed “A composition comprising particles A and particles B, each of the particles A and B comprising a core”, Ye teaches a composite iron-based powder composition comprising core particles [0033], wherein the core particles is a mixture of “(a) iron alloy particles consisting essentially of 7% to 13% by weight silicon, 4% to 7% by weight aluminium and the balance being iron, and (b) atomized iron particles” [0033], wherein particles (b) and (a) meet the claimed particles A and B, respectively (emphasis on the order of the respective limitations is noted).
With regard to “the core of particles A being a soft magnetic iron based core”, a soft magnetic material is known in the magnet arts as a magnetic material that is easily magnetizable/demagnetizable, i.e. a magnetic material that has a low coercivity, i.e. not a permanent magnet. In view of the disclosure being directed to soft magnetic materials (Abstract), [0002], [0003] and iron generally being a known (soft magnetic) material, it is understood that particles (b) and (a) are soft magnetic materials [0003], and alternatively would have been obvious to a person of ordinary skill in the art to select the iron alloys such that they are soft magnetic materials, per [0002]-[0003].
With regard to “and the core of the particles B being formed from an Fe-Si alloy”, as discussed above, Ye teaches that “(a) iron alloy particles consisting essentially of 7% to 13% by weight silicon, 4% to 7% by weight aluminium and the balance being iron.

With regard to “wherein the surface of each core of the particles A and B is coated with a phosphorus-containing insulating layer A1 respectively B1” (NOTE: see Claim Objection section above for interpretation of “A1 respectively B1”), Ye teaches that in one embodiment, both the iron alloy particles and the atomized particles are coated with a phosphorus containing layer [0036]; it is understood from the context of [0002] that the phosphorus containing layer is insulating; alternatively, it would have been obvious for a person of ordinary skill in the art before the effective filing date to use an insulating phosphorus-containing layer, in order to predictably electrically insulate the particles to mitigate eddy current losses and hysteresis losses [0012].
With regard to “and wherein the particles A having the insulating coating layer A1 are provided with a further layer A2 on top of the layer A1, the layer A2 being formed from a compound of formula (I), or a reaction product thereof:
M(OR1)x(R2)y Formula (I)
wherein M is selected from Si, Ti, Al, or Zr; 
R1 is a straight or branched alkyl group having 4 or less; 
R2 is an organic group optionally containing a functional group, 
and x + y are integers denoting the number of groups OR1 and R2, respectively, 
and are if M is Si, Zr or Ti, 
x is chosen from 1, 2 and 3, and y is chosen from 1, 2 and 3, with the proviso that (x+y)=4; 
and if M is Al, then x is chosen from 1 and 2, and y is chosen from 1 and 2, with the proviso that (x+y)=3”, Ye teaches that in the embodiment of [0036], both the iron alloy particles and the atomized particles are coated with a phosphorous containing layer prior to coating with said alkaline silicate coating, and that the alkaline silicate (or clay) coating may be replaced by a metal-organic coating (second coating) with the at least one metal-organic layer located outside the first phosphorous-based layer [0049], [0050]. The metal-organic layer is of a metal-organic compound having the general formula [0050]:
	R1[(R1)x(R2)y(MOn-1)]nR1
wherein:M is a central atom selected from Si, Ti, Al, or Zr;O is oxygen;R1 is a hydrolysable group;R2 is an organic moiety and wherein at least one R2 contains at least one amino group;wherein n is the number of repeatable units being an integer between 1 and 20;wherein x is an integer between 0 and 1; wherein y is an integer between 1 and 2 (x may thus be 0 or 1 and y may be 1 or 2).
In Ye, in the case where M is Si [0050], R1 is an alkoxy group having 2 carbon atoms (i.e. –OCH2CH3 [0052]), R2 is –CH2CH-2NH2 (has an amino group [0050]), x is 0 [0050], y is 2 [0050], and n is 1 [0056], the expression results in the following theoretical formula:
	CH3CH2O[(CH3CH2O)0(CH2CH-2NH2)2(SiO1-1-)]1OCH2CH3,
	Which simplifies to:
	CH3CH2O[(CH2CH-2NH2)2(Si)]OCH2CH3,
	Which further simplifies to:
	Si(OCH2CH3)2(CH2CH2NH2)2, which is the same as the theoretical composition above which satisfies claimed Formula (I). Thus, although Ye does not explicitly teach the claimed formula, nor a specific composition that meets applicant’s claimed formula (I), Ye discloses the generic genus of a formula in [0050] with enough specificity in [0049]-[0057] such that a person of ordinary skill in the art would reasonably envisage the theoretical composition above, which renders the claimed formula obvious (see MPEP 2144.08). A person of ordinary skill in the art recognizes that organometallic compositions that have the same metal-oxygen-carbon bonds and have similar length carbon chains behave substantially similar to one another; furthermore, even if the formulas did not overlap in compositional scope, the resulting compounds would still be obvious as a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (see, generally, MPEP 2144.09).
As such, although Ye’s x and y values are different for Ye’s expression, in terms of the claimed expression, the resulting x and y values meet the claimed x and y values in view of Ye’s x and y values corresponding to a value of x=2 and y=2 for the claimed x and y values. Further yet, the corresponding x+y value is equal to 4, which meets the claimed proviso that x+y=4. With regard to the limitation of “if M is Al, then x is chosen from 1 and 2, and y is chosen from 1 and 2, with the proviso that (x+y)=3”, this is a contingent limitation, and in the above example, M is Si and not Al, so the precedent condition of M = Al is not met (optional), and is therefore not required; claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04 I.).
	With regard to the claimed “and wherein the particles A further comprise particles C that are adhered to the layer A2 or which are incorporated into the layer A2, the particles C being particles of a material having Mohs hardness of 3.5 or less”, Ye teaches that the coated soft magnetic iron-based powder may also contain at least one metallic or semi-metallic particulate compound; the metallic or semi-metallic particulate compound should be soft, having Mohs hardness less than 3.5 [0063].
Regarding claim 2, Ye teaches the composition of claim 1 above, and as discussed in the rejection of claim 1 above, Ye teaches that in the embodiment of [0036], both the iron alloy particles and the atomized particles are coated with a phosphorous containing layer prior to coating with said alkaline silicate coating, and that the alkaline silicate (or clay) coating may be replaced by a metal-organic coating (second coating) with the at least one metal-organic layer located outside the first phosphorous-based layer [0049], [0050]. The metal-organic layer is of a metal-organic compound having the general formula [0050]:
	R1[(R1)x(R2)y(MOn-1)]nR1 
See rejection of claim 1 for full analysis of the formula, which is the same formula as claimed in claim 2; in view of the coating and the formula being the same for both the iron alloy particles and the atomized particles, the formula in [0050] (also see [0049]-[0057] of Ye) meets the claimed formula of claim 2.
With regard to “wherein optionally the particles B contain contains particles C that are adhered to or incorporated into the layer B2”, as discussed in the rejection of claim 1 above, Ye teaches that the coated soft magnetic iron-based powder may also contain at least one metallic or semi-metallic particulate compound; the metallic or semi-metallic particulate compound should be soft, having Mohs hardness less than 3.5 [0063]. Although not explicitly stated, in this embodiment, the optional compound in [0063] is mixed with the entire powder mixture, which is a mixture of both particles “A” and “B”. As such, employing this embodiment would mean that particles C would be adhered to and/or incorporated into the layer B2 (and layer A2).
Regarding claim 3, Ye teaches the composition of claim 1 above, but does not explicitly teach that the core particles A (or particles “(b)” in Ye) have an apparent density of 3.3-3.7 g/m (interpreted as 3.3-3.7 g/mL – see Claim Objections section above).

    PNG
    media_image1.png
    1102
    1509
    media_image1.png
    Greyscale
However, Ye teaches that the density of the compact ranges from 5.86-6.50 g/cc (grams per cubic centimeters, equal to grams per milliliters, i.e. g/mL) after compaction (Table 7) at pressures ranging from 400-1200 MPa.

As can be seen from the graph above (used herein only for visual representation and estimation/analysis), an approximate apparent density can be estimated based on the data in Table 7 of Ye, and based on a logarithmic extrapolation (R2 value of 0.9928 means a strong correlation of data with a model/trend, wherein R2=1 means a perfect correlation, i.e. no variance from a model/trend) to a very low/negligible compaction pressure to account for the fact that Ye’s only disclosed densities are post-compaction. As can be seen from the trend above, the pre-compaction “apparent density” is estimated to be somewhere around ~3~4 g/mL. As such, it is prima facie expected that the “apparent density” of the powder mixture is ~3~4 g/mL; in view of the powder mixture comprising a particles A and particles B which are both iron/iron alloy particles mixed with additional substances, particles A and particles B themselves have substantially similar densities in view of iron being the major constituent. As such, it is prima facie expected for particles A to have an apparent density of about ~3~4 g/mL, which overlaps with the claimed range of 3.3-3.7 g/mL. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). In the case in which the density of Ye’s particles do not overlap with the claimed density, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).
Regarding claim 4, Ye teaches the composition of claim 1 above, and further teaches optionally mixing the composition with a lubricant [0025].
Regarding claim 5, Ye teaches the composition of claim 1 above, and as discussed in the rejection of claim 1 above, teaches the generic formula in [0050]:
	R1[(R1)x(R2)y(MOn-1)]nR1 
See rejection of claim 1 for full analysis of the formula; in view of the coating and the formula being the same for both the iron alloy particles and the atomized particles (i.e. particles B and A, respectively), the formula in [0050] (also see [0049]-[0057] of Ye) meets the claimed layers B2 and A2 of claim 5.
With regard to the limitations starting with “or wherein…” (which are notably not positively required due to the alternate/optional “or” language; see MPEP 2111.04), Ye teaches that according to another embodiment at least one metal-organic compound in one metal-organic layer is an oligomer (n=2-20) [0057], which meets the claimed “number of metal atoms M in one molecule is from 2-20”. A person of ordinary skill in the art recognizes that organometallic compositions that have the same metal-oxygen-carbon bonds and have similar length carbon chains behave substantially similar to one another; furthermore, even if the formulas did not overlap in compositional scope, the resulting compounds would still be obvious as prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (see, generally, MPEP 2144.09).
Regarding claim 6, Ye teaches the composition of claim 1 above, and further teaches that R2 may include one or more of the following functional groups: amine, diamine, amide, imide, epoxy, hydroxyl, ethylene oxide, ureido, urethane, isocyanato, acrylate, glyceryl acrylate, benzyl-amino, vinyl-benzyl-amino [0054]. The R2 group may alter between any of the mentioned functional R2-groups and a hydrophobic alkyl group with repeatable units [0054].
Regarding claim 7, Ye teaches the composition of claim 1 above, and further teaches that an oligomer of the metal-organic compound may be selected from alkoxy-terminated alkyl-alkoxy-oligomers of silanes, titantes, aluminates, or zirconates. The oligomer of the metal-organic compound may thus be selected from methoxy, ethoxy or acetoxy-terminated amino-silsesquioxanes, amino-siloxanes, oligomeric 3-aminopropyl-methoxy-silane, 3-aminopropyl/propyl-alkoxy-silanes, N-aminoethyl-3-aminopropyl-alkoxy-silanes, or N-aminoethyl-3-aminopropyl/methyl-alkoxy-silanes or mixtures thereof [0060].
Regarding claim 8, Ye teaches the composition of claim 1 above, and further teaches that the at least one metallic or semi-metallic particulate compound [0062] can be bismuth, or more preferably bismuth (III) oxide [0066].
Regarding claim 9, Ye teaches the composition of claim 1 above, and as discussed in the rejection of claim 1 above, teaches that the core particles is a mixture of “(a) iron alloy particles consisting essentially of 7% to 13% by weight silicon, 4% to 7% by weight aluminium and the balance being iron, and (b) atomized iron particles” [0033], wherein particles (b) and (a) meet the claimed particles A and B, respectively (emphasis on the order of the respective limitations is noted).
In Table 5 (also see [0090]), for example, the ratio of particles is 60% atomized iron (i.e. Particles A) and 40% Sendust (i.e. Fe-Si alloy [0040]-[0041], i.e. Particles B), which lies within the claimed range of 95:5 to 50:50. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735